PER CURIAM.
The Court agrees with the holding of the majority opinion for the Court of Appeals that the trial court lacked statutory authority to enter the order at issue. For that reason, and that reason only, the opinion of the Court of Appeals reversing the order is affirmed.
We disavow the language in the Court of Appeals opinion which appears to ground its holding in part upon the federal district court’s “continuing jurisdiction over the question of appropriate treatment of Willie M. children.” In re Autry, 115 N.C. App. 263, 268, 444 S.E.2d 239, 242 (1994). Our affirmance rests solely on the absence of state statutory authority for the order; we expressly decline to pass upon any question as to whether the continuing jurisdiction of the federal district court ousts the state courts of jurisdiction over issues concerning appropriate treatment for Willie M. children.
AFFIRMED.